477 So. 2d 617 (1985)
Joseph T. HORGAN, M.D., Appellant,
v.
SOUTH BROWARD Hospital District, Appellee.
Joseph T. Horgan, M.D., Petitioner,
v.
SOUTH BROWARD HOSPITAL DISTRICT, D/B/a Memorial Hospital, Respondent.
Nos. 84-894, 85-938.
District Court of Appeal of Florida, Fourth District.
September 18, 1985.
Rehearing and Rehearing Denied November 14, 1985.
Bryon B. Mathews, Jr., of McDermott, Will & Emery, Tallahassee, for Joseph T. Horgan, appellant/petitioner.
Clarke Walden, P.A., Dania, and Davis W. Duke, Jr., of McCune, Hiaasen, Crum, Ferris & Gardner, P.A., Fort Lauderdale, for South Broward Hosp. Dist., appellee/respondent.
Rehearing and Rehearing En Banc Denied November 14, 1985.
PER CURIAM.
Joseph Horgan, M.D., has filed both an appeal and a petition for certiorari seeking review of an adverse ruling of the South Broward Hospital District, d/b/a Memorial Hospital. We consolidate both actions and determine that the administrative action taken by the South Broward Hospital District should be reviewed by way of appeal because the South Broward Hospital District is "primarily acting" as a state agency. See Lee v. South Broward Hospital District, d/b/a Memorial Hospital, 473 So. 2d 1322 (Fla. 4th DCA, 1985).
We have reviewed the record and find that it contains competent, substantial evidence to support the administrative action taken. Accordingly, the decision of the South Broward Hospital District to operate its catheterization laboratory as a "closed lab" is hereby affirmed.
AFFIRMED.
HERSEY, C.J., and LETTS and BARKETT, JJ., concur.